EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristina Swanson on August 27, 2021.
The application has been amended as follows: 
Claims 6 and 7 have been canceled.
1. A laboratory automation system for processing sample containers containing laboratory samples 
a sample container; 
a calibration element, wherein the calibration element is attached to the sample container, wherein the sample container is closed by a cap and wherein the cap serves as the calibration element; 
a digital camera configured to take an image of the sample container together with the calibration element, wherein the image comprises image data related to the sample container and image data related to the calibration element; [[and]] 
an image processing device configured to determine pixel data of the sample container and the calibration element from the image data received from the digital camera by pattern recognition, wherein the image processing device is configured to count the number of pixels along a coordinate for the sample container and for the cap and determine geometrical properties of the sample container in [[this]] along the same coordinate based on a rule of three, using the counted pixels along the same coordinate and known geometric properties of the cap; and
a transport plane, a driver configured to move the sample container carriers on top of the transport plane, and a control device configured to control the movement of the sample container carriers on top of the transport plane by driving the driver such that the sample container carriers move along corresponding transport paths, wherein the driver is electro-magnetic actuators located below the transport plane and controllable by the control device, and the sample container carriers respectively comprise a magnetically active device for interaction with a magnetic field generated by the electro-magnetic actuators such that a magnetic drive force is applied to the sample container carriers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggests all of the elements of claim 1 as currently amended above.   The examiner considers Minato (US 2016/0202854), Kluckner (US 2019/0033209) and Wissman (US 2020/0166450) to the closest prior art.  However, none of these references teach or fairly suggest, in particular, an image processing device configured to determine pixel data of the sample container and the calibration element from the image data received from the digital camera by pattern recognition, wherein the image processing device is configured to count the pixels along a coordinate for the sample container and for the cap and determine geometrical properties of the sample container in along the same coordinate based on a rule of three, using the counted pixels along the same coordinate and known geometric properties of the cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798